                      Case 1:19-cv-10818-AJN Document 11 Filed 04/20/20 Page 1 of 2




                      4/20/20



                                            THE CITY OF NEW YORK                                            Nicholas Green
                                                                                              Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                           LAW DEPARTMENT                                 Labor & Employment Law Division
                                                  100 CHURCH STREET                                          (212) 356-2445
                                                  NEW YORK, NY 10007                                   nigreen@law.nyc.gov

                                                                       April 15, 2020

        BY ECF
        Honorable Alison J. Nathan
        United States District Judge                          The Initial Pretrial Conference in this
        United States District Court                          matter is hereby adjourned to June
        Southern District of New York                         12, 2020 at 3:45 P.M.
        40 Foley Square
        New York, NY 10007

                           Re: Daniel Caligiuri v. The City of New York
                               Docket No. 19-CV-10818 (AJN)

        Dear Judge Nathan:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney for Defendant City of New York in the
        above-referenced action. I write on behalf of both parties to request an adjournment of the initial
        conference currently scheduled for this matter on April 24, 2020 for thirty days to May 29, 2020,
        June 5, 2020, June 12, 2020 or to a date more convenient for the Court. Plaintiff has consented
        to this request, and this is the parties’ first request for an adjournment of this conference. This
        adjournment will not affect any other deadlines in this proceeding.

                        The parties engaged in an initial mediation session on April 9, 2020 and continue
        to negotiate and exchange information as part of the mediation process in the hopes of
        settlement. The parties believe that delaying the initial conference may facilitate these settlement
        negotiations and request an adjournment towards that end. This adjournment will allow the
        parties to complete the mediation process prior to the Court conference and determine whether a
        resolution will be possible at this stage of litigation.

                      Accordingly, the parties respectfully request that the conference scheduled for
        April 24, 2020 be adjourned thirty days to May 29, 2020, June 5, 2020, June 12, 2020 or to a
        date more convenient for the Court.

                                                                       Respectfully submitted,
                                                                       /s/ Nicholas Green
                                                                       Nicholas Green
                                                                       Assistant Corporation Counsel



                                        4/20/20
        Case 1:19-cv-10818-AJN Document 11
                                        10 Filed 04/20/20
                                                 04/15/20 Page 2 of 2



cc:   Edgar M. Rivera (via ECF)
      The Harman Firm, LLP
      Attorneys for Plaintiff
      381 Park Avenue, South, Suite 1220
      New York, NY 10016
      (212) 452-2600
      erivera@theharmanfirm.com




                                           -2-
